                                               United States Bankruptcy Court
                                               Eastern District of Arkansas
In re:                                                                                                     Case No. 19-14454-btb
David Stanley Smith                                                                                        Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0860-4                  User: tanya                        Page 1 of 1                          Date Rcvd: Sep 21, 2020
                                      Form ID: pdf03Ac                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 23, 2020.
db             +David Stanley Smith,   5709 Northhills Blvd,   North Little Rock, AR 72116-6417

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 21, 2020 at the address(es) listed below:
              John Ogles    on behalf of Creditor William Burris jogles@aol.com
              John Ogles    on behalf of Creditor Wayne English jogles@aol.com
              Joyce Bradley Babin   ecfmail@13ark.com
              Lonnie Grimes    on behalf of Debtor David Stanley Smith lonniegrimeslaw@gmail.com,
               pennyhawkins2016@gmail.com
              Renee Goodman Kammer   on behalf of Creditor    U.S. Bank, National Association
               rkammer@mlg-defaultlaw.com
              U.S. Trustee (ust)   USTPRegion13.LR.ECF@usdoj.gov,
               Shari.Sherman@usdoj.gov;jackie.a.evatt@usdoj.gov;jill.p.eschbacher@usdoj.gov;mary.b.mansfield@usd
               oj.gov;Kent.H.Johnson@usdoj.gov
                                                                                              TOTAL: 6
                    IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


IN RE:         DAVID STANLEY SMITH                                   CASE NO: 4:19-bk-14454 B
                         Debtor                                                 CHAPTER 13


                              ORDER REGARDING
                      OBJECTIONS TO CONFIRMATION OF PLAN

       Before the Court are the Objection to Confirmation of Plan as Amended Pre-Confirmation

on March 18, 2020 (Docket No. 78) filed by Joyce Bradley Babin, Chapter 13 Standing Trustee

(“Trustee”) and the Objection to Confirmation of Plan filed March 18, 2020 (Docket No. 72) filed

by Wayne English and William Burris (“English/Burris”) in the case of the Debtor, David Stanley

Smith. The Objections were heard by video conference on August 27, 2020. At the time of the

hearing, the Debtor and his counsel, Lonnie Grimes, the Trustee and Brad Chafin, attorney, and

Wayne English and English/Burris’s counsel, John Ogles, appeared. At the conclusion of the

hearing, the Court took the matters under advisement, and on September 11, 2020, after considering

the pleadings, exhibits, testimony, credibility of the witnesses, statements and arguments and

independent research, issued an oral ruling. In its ruling the Court stated findings of of fact and

conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052 which are incorporated

by reference into this Order. Based on those findings, the Court concludes:

       1.      The Trustee’s Objection to Confirmation of Plan as Modified Preconfirmation of

March 18, 2020 (Docket No. 78) is sustained. The Court specifically finds that the value of the

Debtor’s residential property is not less than the Pulaski County assessed value of $218,300. The

Debtor is granted 21 days from the date of this Order to modify his plan consistent with the Court’s

findings.
      2.     English/Burris’s Objection to Confirmation of Plan filed March 18, 2020 is denied.

      IT IS SO ORDERED.

                                                   _____________________________
                                                   The Honorable Ben Barry
                                                   United States Bankruptcy Judge

                                                            09/21/2020
                                                   Date ________________________

Approved:


       /s/ Lonnie Grimes
      Lonnie Grimes, Attorney for David Stanley Smith, Debtor
      Knollmeyer Law Firm, P.A.
      2525 John Harden Dr.
      Jacksonville, AR 72076


       /s/ John Ogles
      John Ogles, Attorney for English/Burris
      Ogles Law Firm, P.A.
      P.O. Box 891
      Jacksonville, AR 72078


       /s/ Joyce Bradley Babin
      Joyce Bradley Babin. Chapter 13 Trustee
      P.O. Box 8064
      Little Rock, AR 72203




                                             -2-
